DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment of 5/21/21 has been entered in full. Claims 53 and 57 are amended. Claims 40-60 are pending.

Election/Restrictions
The elections of (1) mast cell tumor as the species of cancer, and (2) a cytotoxin as the species of linked or additional therapeutic agent, in the reply filed on 5/21/21 are acknowledged. Each species reads on each pending claim. 
Claims 40-60 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because the title of the invention is not descriptive, because it is directed to a product, whereas the pending claims are directed to a method of treatment. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method for Treating Cancer with C-Kit Antibodies”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A TD must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains TD forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer (e-TD) may be filled out completely online using web-screens. An e-TD that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-TDs, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-60 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,611,838, published on 4/7/20, and filed 7/25/19, and which shares the same inventor with the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
The instant application claims priority as a continuation to application 16/521,793, from which the '838 patent issued.
The instant claims are directed to a method of treating cancer in a subject comprising administering to the subject a therapeutically effective amount of an anti-C-KIT antibody, or an antigen binding portion thereof, wherein the antibody comprises a VH region and a VL region of (a) or (b), and wherein the cancer is selected from a group including a mast cell tumor (the elected species under consideration). The antibody of the claims of the '838 is directed to the same antibody used in the instant claims, with the antibody claimed in claims 1-16 of '838 having limitations corresponding to the antibody used in the method of instant claims 40-55; the immunoconjugate of claims 18 and 19 having limitations corresponding to the antibody with linked or additional therapeutic agent of instant claims 56, 57, 59 and 60; and the pharmaceutical 

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646